The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 12 April 2021.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 21-41 are pending.
Claims 1-20 are cancelled. 
Claims 21-41 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 21-41.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 21-41 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
With regards to Claims 21-41
 (Independent Claims)  For claim 21 / 28 / 35, the claim recites a method / system, which falls into one of the statutory categories.
2A – Prong 1: Claim 21 / 28 / 35, in part, recites “ ….mapping the population-level training data to an m-dimensional vector space, wherein each of the multiple observations is assigned to a vector mapped to the vector space having m orthogonal axes; determining one or more principal axes based on the mapped population-level training data” (mathematical concept ), “…. deriving a global model that represents the particular activity based on the one or more principal axes” (mental process).  
The limitation “deriving a global model that represents the particular activity based on the one or more principal axes”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting generic computing elements, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic computing elements language,  “deriving” in the limitation citied above could be performed by a human mind (e.g., a human statistical data model builder could collect activity data, analyze it, and using vector space to model the data to build multiple inter-related models), with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  Accordingly, the claim recites an abstract idea.
The limitations of “mapping the population-level training data to an m-dimensional vector space, wherein each of the multiple observations is assigned to a vector mapped to the vector space having m orthogonal axes; determining one or more principal axes based on the mapped population-level training data”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting server computer, processor, computer-readable medium coupled with the processors, the steps of “mapping to vector space”, “determining axes”, based on their broadest reasonable interpretation, describe mathematical relationships and algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 21 / 28 / 35 recites the additional elements: (a) using generic computer elements (like processor, computer executing program stored on computer-readable media); (b) “obtaining population-level training data associated with a particular activity, wherein the training data represents multiple observations associated with the particular activity performed by a collection of users …”, “receiving a local model for a particular user from the client device”  (insignificant extra solution activity, MPEP 2106(g)); (c) “providing a representative global model to a client device” (insignificant extra solution activity MPEP 2106(g) or WURC, MPEP 2106(d) II).  For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering and output, MPEP.2106.05(g).  For (c), these steps are receiving or transmitting data over a network which is Well Understood, Routine, Conventional (WURC) activities, as stated in MPEP.2106(d) II, “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). “
Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 21 / 28 / 35 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors, data I/O, and transmitting via network is insignificant extra-solution activity and/or WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
(Dependent claims) 
Claims 22-27 / 29-34 / 36-41 are dependent on claim 21 / 28 / 35 and include all the limitations of claim 21 / 28 / 25. Therefore, claims 22-27 / 29-34 / 36-41 recite the same abstract ideas. 
With regards to claims 22 / 29 / 36, the claims recite additional limitation,” wherein mapping the population-level training data comprises assigning each type of measurement as a dimension and mapping each observation to the m-dimensional vector space”, which as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components. is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  The claim is not patent eligible.
With regards to claims 23-25 / 30-32 / 37-39, the claims recite additional mathematical calculation, which as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components. is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  The claim is not patent eligible.
With regards to claims 26-27 / 33-34 / 40-41, the claims recite additional process for data analysis which as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting server computer, processor, computer-readable medium coupled with the processors, nothing in the claim element precludes the step from practically being performed in the mind.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims are not patent eligible.




Allowable Subject Matter Analysis

Claims 21-41 could be allowed if 101 rejection issue is overcome since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 21-41.  

The following is an examiner’s statement of reasons for allowance: 

Independent claim 21 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “mapping the population-level training data to an m-dimensional vector space, wherein each of the multiple observations is assigned to a vector mapped to the vector space having m orthogonal axes; determining one or more principal axes based on the mapped population-level training data; deriving a global model that represents the particular activity based on the one or more principal axes; providing a representative global model to a client device; and receiving a local model for a particular user from the client device”,  in combination with the remaining elements and features of the claimed invention.
Claims 28 and 35 are substantially similar to claim 21. The arguments as given above for claim 21, are applied, mutatis mutandis, to claims 28 and 35, therefore the allowable subject matter reasoning of claim 21 are applied accordingly.
Regarding the dependent claims, which include all the limitations of the independent claims, also have no art rejection.
The followings are references closest to the invention claimed:
Caritu et al. US-PGPUB NO. 20160171377A1 [hereafter Caritu] teaches distributed modeling on based on mobile devices.  However, Caritu does not show mapping user activities into multiple dimensional vector space, identifying principle axes to build global model & local model on client device as claimed.
Raghunathan et al. 20070220126A1 [hereafter Raghunathan] shows global / local modeling. However, Raghunathan does not show mapping user activities into multiple dimensional vector space, identifying principle axes to build global model & local model on client device as claimed.
Verkasalo, et al. US-PGPUB NO.20130103764A1 [hereafter Verkasalo] shows a system to generate vector space models based on user activities. However, Verkasalo does not show mapping user activities into multiple dimensional vector space, identifying principle axes to build global model & local model on client device as claimed.
Aimone et al. US-PGPUB NO.20140223462A1 [, hereafter Aimone] shows system to create global and local models based on inputs data from multiple users. However, Aimone does not show mapping user activities into multiple dimensional vector space, identifying principle axes to build global model & local model on client device as claimed.
Kirby, et al. US-PGPUB NO.20090043547A1 [hereafter Kirby] shows residue in function estimation However, Kirby does not show mapping user activities into multiple dimensional vector space, identifying principle axes to build global model & local model on client device as claimed.
Hastie et al., "Overview of Suprvised Learning", The Elements of Statistical Learning, 2009, Springer [hereafter Hastie] shows supervised learning. However, Hastie does not show mapping user activities into multiple dimensional vector space, identifying principle axes to build global model & local model on client device as claimed.
Gallivan, et al., US-PATENT NO.6778995B1 [hereafter Gallivan] shows using vectors for modeling system clustering. However, Gallivan does not show mapping user activities into multiple dimensional vector space, identifying principle axes to build global model & local model on client device as claimed.
Sato et al. US-PGPUB NO. 20100274556A1 [hereafter Sato] shows vector quantization of multiple dimension feature space. However, Soto does not show mapping user activities into multiple dimensional vector space, identifying principle axes to build global model & local model on client device as claimed.
Xin, et al., “A new prediction model of customer churn based on PCA analysis”, The 1st International Conference on Information Science and Engineering (ICSE2009) [hereafter Xin] teaches customer data analysis based principle component analysis.  However, Xin does not show mapping user activities into multiple dimensional vector space, identifying principle axes to build global model & local model on client device as claimed.
Goldberg et al., “Eigentaste: A constant time collaborative filtering algorithm”, Information Retrieval, 4, 133-151, 2001 [hereafter Goldberg] shows using eigen vector analysis for user data analysis.  However, Goldberg does not show mapping user activities into multiple dimensional vector space, identifying principle axes to build global model & local model on client device as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128